             Case 1:19-cr-00754-KWR Document 54 Filed 07/13/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                       Plaintiff,

v.
                                                                   No. 19-cr-0754-KWR
JOSHUA B. CORDOVA,

                 Defendant.

                    ORDER GRANTING DEFENDANTS’ UNOPPOSED
                  FOURTH MOTION TO EXTEND TIME TO FILE REPLY

        THIS MATTER IS BEFORE THE COURT on Defendants’ Unopposed Fourth Motion

to Extend Time to File Reply to United States’ Response to Motion to Compel, filed July 10, 2020.

[Doc. 53]. The Court having reviewed the Motion and the Motion being unopposed, finds the

Motion is well-taken and should be granted.

        IT IS THEREFORE ORDERED that Defendant shall have until August 12, 2020, to file

his reply.




Submitted by:

/s/ Ryan J. Villa
RYAN J. VILLA
Counsel for Defendant Joshua Cordova

Approved:

/s/ Timothy Vasquez
TIMOTHY VASQUEZ
Assistant United States Attorney
